Citation Nr: 1139704	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  11-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from July 1943 to January 1946.  

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in pertinent part denying special monthly pension based on need for aid and attendance.  


FINDINGS OF FACT

1. The Veteran does not reside in a nursing home and his corrected visual acuity is no worse than 20/200 for either eye. 

2.  The Veteran's physical incapacities necessitate the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment. 


CONCLUSION OF LAW

The criteria for the award of special monthly pension based on the need for regular aid and attendance or due to housebound status are met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351 , 3.352 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Board herein grants the Veteran's appealed claim for special monthly pension based on need for regular aid and attendance.  There is thus no reasonable possibility that any additional notice or assistance to the Veteran will further that claim, and hence no further notice or development assistance need be afforded him prior to the Board's adjudication herein of that claim for increased pension.  38 U.S.C.A. § 1521(d).


II. Claim for Special Monthly Pension Based on Need for 
Regular Aid and Attendance 

Under the law, increased pension benefits are payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351  (2011).  The Veteran here contends that he is entitled to increased pension based on his need for the regular aid and attendance of another person.

Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person based on factual need, pursuant to the criteria set forth in 38 C.F.R. § 3.352.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351. 

The blindness requirement as contained in the regulation, to support this aid and attendance benefit by itself without other disability requires that the claimant's vision be 5/200 or less in each eye, or requires concentric contraction of the visual field to be less than 5 degrees.  38 C.F.R. § 3.351(c)(1).  

The criteria within 38 C.F.R. § 3.352 enumerate elements of dependence including the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352(a). 

The clamant Veteran is in this case is in many respects fortunate.  Despite his advanced years he is able to live in an assisted living facility rather than a nursing home.  As the disability examiner in April 2010 noted, despite the Veteran's legal blindness he is still able to feed, clothe, bathe, and shave himself, and is able to walk without assistance in familiar surroundings despite this blindness and despite certain other physical impairments.  The Veteran also is possessive of his mental faculties, and psychological examination in January 2010 noted the Veteran's good social functioning, with an assigned Global Assessment of Functioning (GAF) Scale score of 75, reflecting mental impairment of only a transient nature as may be expected in reaction to psychosocial stressors, resulting in at most slight impairment in ordinary functioning in worklike or social spheres.  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV) pp. 46-47;  see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Even so, while the Veteran's blindness - revealed upon testing as 20/200 vision in each eye - allows for some visual apprehension of his surroundings, this does not allow the Veteran to read his prescriptions or to take his medications appropriately.  It also does not allow him to prepare his own meals other than by limited use of a microwave oven.  His remaining vision also is insufficient to prevent falls when walking except in very familiar surroundings.   

The Veteran is also noted to have arthritis associated with his advanced age which prevents lifting or carrying objects of any significant weight and serves to combine with general frailty associated with advanced age to limit his mobility.  These disabilities and impairments combine with the infirmity associated with his limited vision to compound hazards associated with ambulation.  

Further, the Veteran has significant hearing loss in the upper frequency ranges, greatly impacting hearing of sounds between 2000 and 4000 hertz in each ear, as revealed upon audiology examination in January 2010.  That examiner observed that while the Veteran had normal hearing in the lower ranges in the left ear and only mild loss in the lower ranges on the right, this sloped to moderately severe and then severe hearing loss between 2000 and 4000 hertz in both ears.  Upon testing, speech recognition was somewhat impaired in each ear.  

Ultimately, the Board must look to the entirety of the Veteran's disability picture to ascertain whether he meets the criteria for special monthly pension based on need for aid and attendance under 38 C.F.R. § 3.352, because he does not meet the strict criteria under 38 C.F.R. § 3.351(c) (1) or (2): while the Veteran is legally blind with severe visual impairment, he is not blind enough to meet the 38 C.F.R. § 3.351(c)(1) criteria, and while he is in an assisted living facility, he is not in a nursing home and thus does not meet the criterion of 38 C.F.R. § 3.351(c)(2).  That said, the Board must consider that the Veteran has asserted that he requires the assistance of his children and others to get his prescriptions and to take his medications, to prepare his meals, and to venture beyond limited confines of very familiar surroundings.  The Board ultimately concludes that these limitations are present and do result from his blindness, together with further limitations associated with arthritis, hearing impairment, and physical weakness associated with his advanced age, all combining to effectively require the regular assistance of another for his daily functioning.  This need as delineated in 38 C.F.R. § 3.352 need not be a constant need for assistance, but only a regular one, one that is frequent and recurring.  

The Board finds that the Veteran's need for assistance with taking his daily medication, preparing meals, venturing beyond very limited surroundings, and attending to tasks that his frailty do not permit, all combine to result in a need for regular assistance to protect against associated hazards incident to daily life.  These hazards in this case include taking wrong prescriptions, eating tainted or otherwise harmful food or not obtaining sufficient food, falling or injuring himself when walking beyond very limited surroundings or becoming lost in unfamiliar surroundings, and otherwise placing himself in harm's way when not assisted by others.  The Board finds such a regular need in this case, based on the facts found, and hence finds that special monthly pension based on the need for regular aid and attendance is warranted in this case.  38 C.F.R. §§ 3.351(c)(3), 3.352(a).  


ORDER

Special monthly pension based on the need for regular aid and attendance is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


